 



Exhibit 10.1
(BROADCOM LOGO) [a29440a2944000.gif]
March 11, 2007
Mr. Eric Brandt
Dear Eric,
It is my pleasure to present you with this offer of employment to join Broadcom
Corporation (“Broadcom” or the “company”). If you join Broadcom, you would
initially serve in the position of Senior Vice President, Finance. At a meeting
to occur on or about May 2, 2007, Broadcom’s Board of Directors would elect you
Senior Vice President, Chief Financial Officer and Principal Financial Officer.
You would report to Broadcom’s President and Chief Executive Officer. The
specifics of our offer follow below. Certain capitalized terms not defined in
this letter agreement (the “Letter Agreement”) have the meanings defined in
Appendix II. Appendices I and II are hereby incorporated as though set forth in
full herein.
DUTIES & RESPONSIBILITIES
During your employment as Senior Vice President, you will perform the duties
assigned by Broadcom’s President and Chief Executive Officer. During your
employment as Senior Vice President, Chief Financial Officer and Principal
Financial Officer, you will be responsible for the financial operations of the
company, including but not limited to (i) ensuring compliance with generally
accepted accounting principles, (ii) maintaining and strengthening internal
control and scale infrastructure, (iii) leading budget and planning processes to
meet short/long term objectives of Broadcom, and (iv) regular communication with
the Board, Audit Committee, other Broadcom executives and our outside auditors.
You shall have such other duties and responsibilities as the President and Chief
Executive Officer shall designate. As an employee, you will also serve without
additional compensation in any position as an officer and/or a member of the
board of directors of any Broadcom subsidiary to which you may be appointed or
elected, as the case may be. You will devote substantially all of your business
time (excluding periods of vacation and absences made necessary because of
illness or other traditionally approved leave purposes), energy and skill in the
performance of your duties for Broadcom.
You agree to abide at all times by Broadcom’s policies and procedures as the
same may be revised and updated from time to time, including, without
limitation, the Code of Ethics and Corporate Conduct (the “Code of Conduct”),
Conflicts of Interest Policy, and Policy on Insider Trading and Unauthorized
Disclosures.

 



--------------------------------------------------------------------------------



 



Notwithstanding your commitment to devote substantially all of your business
time, energy and skill in the performance of your duties for Broadcom, you may
(i) participate in charitable, civic, educational, professional, community or
industry affairs of your choosing; (ii) serve on the board of directors or
advisory board of up to two other companies, (x) which initially shall consist
of Dentsply International, Inc. and Vertex Pharmaceuticals, Inc., and
(y) otherwise (if you no longer serve as a board member of Dentsply
International, Inc. and Vertex Pharmaceuticals, Inc.) of which one may be a
publicly-held company during the first twelve months of your employment and of
which two may be publicly-held companies after the first twelve months of your
employment, subject in each instance to the prior approval of the Board of
Directors or the designated committee of the Board of Directors (which may be
withheld for any reason or no reason in its sole discretion); and (iii) manage
your and your family’s personal investments; provided that (i) the time that you
commit to such activities is reasonable, individually and in the aggregate;
(ii) in all such activities and at all times you comply with Broadcom’s Code of
Conduct and Conflicts of Interest Policy and any other applicable Broadcom
policies or procedures, as the same may be revised and updated from time to
time; and (iii) unless otherwise specifically approved by the Board of
Directors, your involvement in such activities shall be in a personal capacity
only and not as a representative or delegate of Broadcom.
BASE SALARY AND ANNUAL BONUS
Your base salary will be $13,461.54 paid bi-weekly (equivalent to a $350,000
annualized rate).
You will be eligible to participate in the company’s annual cash bonus program,
and your initial target bonus under such program shall be 40% of your annual
base salary. (If the commencement of your services as an employee of Broadcom on
a full-time basis (the “Start Date”) occurs on or before April 2, 2007, your
target and actual annual cash bonus for 2007 will not be prorated. If your Start
Date occurs after April 2, 2007, your target and actual annual cash bonus for
2007 will be prorated to take into account the portion of the calendar year that
you were actually employed by the company.) The amount of any bonus actually
paid to you under the program is subject to the complete discretion of the
Compensation Committee of the Board of Directors (the “Committee”). Your target
bonus for future years shall be as determined by the Committee, taking into
account the target bonus levels for other senior executives of the company. The
Committee shall have the discretion to change, revise, amend or cancel any bonus
program that may be established from time to time.
SIGN-ON BONUS
The company has also agreed to pay you a sign-on bonus in the amount of
$150,000. This sign-on bonus will be paid within your first 30 days of
employment with the company. Payment will be processed through our payroll
department, with all appropriate taxes withheld. This bonus is subject to the
repayment obligation described below. If the Board of Directors fails to elect
you to the position of Senior Vice President, Chief Financial Officer and
Principal Financial Officer on or before June 1, 2007, you may resign your
employment with the company and, if at the time of such resignation “Cause” (as
defined in Section 4 of Appendix II) to terminate your employment does not
exist, may retain the signing bonus notwithstanding any other term of this
Letter Agreement.

- 2 -



--------------------------------------------------------------------------------



 



STOCK OPTIONS AND RESTRICTED STOCK UNITS
You will receive a stock option grant to purchase one hundred seventy-five
thousand (175,000) shares of Broadcom Class A common stock with an exercise
price per share equal to the closing price of our Class A common stock on the
Nasdaq Global Select Market as of the grant date. If your Start Date occurs
prior to May 5, 2007, the option grant will occur on May 4 or 5, 2007, provided
that the window for executive stock trades as determined under the company’s
policies and procedures is open on that date; otherwise the option will be
granted as soon as feasible following the opening of the next window for
executive stock trades as determined under the company’s policies and
procedures. The option will vest with respect to 25% of the underlying shares
upon the first anniversary of the Start Date. The remaining 75% of shares
subject to the option will vest in equal monthly installments, on each monthly
anniversary of the Start Date that occurs during the period of thirty-six months
following the first anniversary of the Start Date. Vesting of the options will
not be subject to performance criteria other than continued service as an
employee. The stock option will have a ten year term.
The Committee will also award you a grant of eighty-seven thousand five hundred
(87,500) restricted stock units to acquire, with no cash payment on your part
(other than applicable income and employment taxes), an equal number of shares
of Broadcom Class A common stock. If your Start Date occurs prior to May 5,
2007, the restricted stock unit award will occur on May 4 or 5, 2007, provided
that the window for executive stock trades as determined under the company’s
policies and procedures is open on that date; otherwise the restricted stock
units will be awarded as soon as feasible following the opening of the next
window for executive stock trades as determined under the company’s policies and
procedures. The restricted stock units will vest in 16 equal quarterly
installments, on each quarterly date that is generally utilized by Broadcom for
the vesting of restricted stock units issued to other Broadcom employees, over
the period of forty-eight months following the date of such award. Vesting of
the restricted stock units will not be subject to performance criteria other
than continued service as an employee.
The foregoing grants will be made by the Committee pursuant to Broadcom’s 1998
Stock Incentive Plan, as amended and restated. We have provided you with a copy
of the 1998 Stock Incentive Plan together with its current prospectus, our
current forms of notice of grant of stock option and stock option agreement. The
terms and conditions set forth therein are subject to change from time to time
at the discretion of the Committee. Such grants and any shares acquired pursuant
to such grants shall also be subject to the share holding restrictions provided
in the settlement of Broadcom’s shareholder derivative securities litigation
(David v. Wolfen, et al).
10B5-1 PLAN, ETC.
To the extent permitted from time to time by applicable law, and subject to the
restrictions provided in the settlement of Broadcom’s shareholder derivative
securities litigation (David v. Wolfen, et al), you will be able to exercise any
stock options granted to you through a same day sale program established with a
nationally recognized securities brokerage firm of your choice that is
reasonably acceptable to Broadcom. For your restricted stock units and any other
restricted stock or equity awards that create taxable income to you at the time
of vesting, if you

- 3 -



--------------------------------------------------------------------------------



 



are precluded by law at the time of vesting from selling Broadcom equity in an
amount sufficient to result in proceeds at least equal to the tax obligation
created by such vesting, then you shall, to the extent permitted from time to
time by applicable law, be permitted to satisfy the applicable tax withholding
obligations arising from the vesting of such awards through share withholding by
Broadcom. To the extent permitted from time to time by applicable law, you will
also be permitted to implement and maintain, at your discretion, an exercise and
selling trading plan covering your Broadcom equity in accordance with
Rule 10b5-1 of the Exchange Act (a “10b5-1 Plan”). To extent permitted from time
to time by applicable law, you will be permitted to have an operational 10b5-1
Plan commencing at the time you select (provided that Broadcom must approve any
commencement date that is within the first 90 days after the Start Date) and
continuing during the entire time that you render services to Broadcom and you
may, in your discretion, keep a 10b5-1 Plan active through the date that is
24 months after cessation of all your services to Broadcom. Any such plan will
be in a form reasonably acceptable to Broadcom and will be established with a
nationally recognized securities brokerage firm of your choice that is
reasonably acceptable to Broadcom.
BENEFITS
As a Broadcom employee you will be eligible to participate in our employee
benefits plan, which includes comprehensive medical, dental, vision, life and
both short- and long-term disability insurance. In addition, you may participate
in Broadcom’s employee stock purchase plan, which allows employees to purchase a
limited amount of Broadcom Class A common stock at a discounted price, a 401(k)
savings program, paid holidays as designated by the company (approximately ten
days annually), and paid vacation of ten work days per year plus an additional
work day for each completed year of service, up to a maximum of 20 work days.
The above benefits shall accrue in accordance with our stated policies and may
change from time-to-time at Broadcom’s discretion. We have provided you with a
copy of our current benefits information for your convenience. Effective on your
Start Date, or such other date as may be specified with regard to any particular
benefit, you will be eligible for our current, comprehensive benefits package.
Although the summary plan descriptions and other information from the Human
Resources Department are designed to assist employees, the underlying plan
documents themselves, which are available through the Human Resources
Department, are the controlling documents with regard to these benefits. Should
any questions relating to our benefits package arise, please feel free to
discuss them with our benefits representative when you join Broadcom. At that
time you will be asked to make a decision as to which of the medical plans best
suit your needs.
INDEMNIFICATION AND LIABILITY INSURANCE
You will be covered under Broadcom’s insurance policies for directors and
officers liability and will be provided indemnification (covering your services
as an officer, director and/or employee) to the maximum extent permitted by
Broadcom’s Bylaws and Articles of Incorporation, with such insurance coverage
and indemnification to be on terms no less favorable than those provided as
Broadcom’s standard practice for senior executive officers and directors.

- 4 -



--------------------------------------------------------------------------------



 



REPAYMENT OBLIGATION
By signing this letter to indicate your acceptance of employment, you agree that
if you voluntarily terminate your employment with Broadcom within twenty four
(24) months of your hire date, you will repay the sign-on bonus. For this
purpose, voluntary termination excludes termination for Good Reason as set forth
in Appendix II. You also agree that Broadcom is authorized to satisfy any
repayment obligation by deduction from your earnings, accrued vacation, cash
bonuses or any other cash compensation payable to you, to the extent allowed by
law, and/or to collect such repayment directly from you.
TERMINATION
Employment with Broadcom is at-will. Broadcom may terminate your employment with
or without “Cause” or in the event of your “Disability.” You may terminate your
employment with or without “Good Reason,” and your employment automatically
terminates upon your death. Any termination of your employment by Broadcom or
you shall only be effective if communicated by a “Notice of Termination.”
If, during the “Term” of the retention program described in Appendix II (the
“Retention Program”), there is a “Change of Control” or the assumption of duties
on a full-time basis by a new Chief Executive Officer of Broadcom (either, an
“Event”), and within 9 months after the date of such an Event, Broadcom
terminates your employment other than for Cause or Disability, or you terminate
your employment for Good Reason, Broadcom agrees to make the payments and
provide the benefits to you described in Appendix II (the “Retention Program”).
Furthermore, Broadcom will pay certain “Accrued Obligations” and provide certain
“Other Benefits” upon any termination of employment.
GENERAL TERMS
Please carefully review and consider the entire contents of this Letter
Agreement, including the attached Appendix I, which outlines some of the most
important terms and conditions of employment with Broadcom, and the attached
Appendix II, which contains the terms of the Retention Program. This Letter
Agreement, including the attached Appendices and any agreements relating to
confidentiality and proprietary rights between you and Broadcom, sets forth the
terms of your employment and constitutes the entire agreement between the
parties, and supersedes all previous communications, representations,
understandings, and agreements, whether oral or written, between the parties or
any official or representative thereof, relating to the subject matter hereof.
This Letter Agreement may not be modified or amended except by a written
amendment signed by the parties hereto.
You acknowledge that the company will file a Current Report on Form 8-K with the
Securities and Exchange Commission (“SEC”) describing the material terms of this
Letter Agreement within four business days after its execution and will also
file the entire text of the agreement with its next Quarterly Report on SEC Form
10-Q. Both of these reports will be publicly available.

- 5 -



--------------------------------------------------------------------------------



 



To indicate your acceptance of Broadcom’s offer of employment, please sign and
date one copy of this Letter Agreement in the space provided below acknowledging
your acceptance and anticipated employment date, initial the last pages of
Appendix I and Appendix II where indicated, and return all three to me. Please
feel free to contact me if you need additional information or to discuss this
offer further.
This offer of employment and Letter Agreement are subject to and conditioned
upon your commencing services on a full-time basis no later than April 15, 2007.
Eric, the entire Board of Directors, senior executive team and I believe that
you will make significant contributions to Broadcom. We look forward to your
joining our company and contributing to our shared vision and future success.
Sincerely,
BROADCOM CORPORATION

By:   /s/ Scott A. McGregor
Scott A. McGregor
President and Chief Executive Officer

ACCEPTANCE:
I accept Broadcom Corporation’s offer of employment on the terms and conditions
set forth in this Letter Agreement, including the Appendices hereto.

Signed:   /s/ Eric Brandt
Eric Brandt

Date: March 11, 2007

- 6 -



--------------------------------------------------------------------------------



 



APPENDIX I – ADDITIONAL TERMS AND CONDITIONS
This Appendix I sets forth terms and conditions of the offer of employment made
by Broadcom Corporation (“Broadcom”) to Eric Brandt. This Appendix I is to be
construed in conjunction with, and is made a part of, the Letter Agreement
offering employment with Broadcom. Capitalized terms not defined in this
Appendix I shall have the meanings defined elsewhere in the Letter Agreement.
1. Immigration, Examinations and Absence of Conflicts. The IMMIGRATION REFORM
AND CONTROL ACT of 1986 requires employers to verify that every new employee is
eligible for employment in the US. This offer of employment is conditional upon
the verification of valid US employment eligibility within three (3) days of
your hire date. An information sheet that outlines various documents you may use
to confirm work eligibility has been provided to you. This offer is also
conditional upon the completion of a comprehensive pre-employment medical
examination and background investigation of you with results satisfactory to
Broadcom in its sole discretion. By accepting Broadcom’s offer, you consent to
such examination and investigation by professionals employed for that purpose by
Broadcom and to permit the material results thereof to be released to and
discussed with the Board of Directors, and you agree to complete any information
statements and execute any consents required to facilitate the same.
By accepting Broadcom’s offer, you represent that you have satisfied any
obligation you may have to provide notice to any previous employer and that your
employment will not constitute a breach of or contravene the terms of any other
employment agreement or other agreement to which you are a party or otherwise
bound (including but not limited to any agreement that prohibits or restricts
your employment as a result of Broadcom’s competition with any entity) thereby
preventing you from performing your duties pursuant to the Letter Agreement, and
this offer and your employment are conditional upon the absence of any such
breach or contravention that would prevent you from performing your duties
pursuant to the Letter Agreement. A breach of these representations shall, if so
elected by Broadcom within one year of the Start Date, render the Letter
Agreement null and void as if it had never existed, and shall, if so elected by
Broadcom within one year of the Start Date, constitute grounds for your
immediate termination. Such election by Broadcom shall be communicated to you by
written notice. In the event Broadcom elects to render the Letter Agreement null
and void and to terminate your employment as set forth in the prior sentence,
and notwithstanding anything to the contrary provided elsewhere in the Letter
Agreement, you shall be entitled to retain the compensation and benefits that
had been actually paid or delivered to you prior to the date that Broadcom
provides written notice of such election to you, to the extent the same are
fully earned and vested as of that date, but you shall not be entitled to
exercise stock options (whether or not vested) on or after such date, and you
shall not be entitled to receive or retain any other or further compensation or
benefits (whether or not vested) of any sort whatsoever. Upon such election, and
except as and then only to the extent provided in the immediately preceding
sentence, Broadcom shall have no further obligation whatsoever with respect to
your employment or the Letter Agreement and shall not be liable for damages of
any kind or type resulting from its good faith election to terminate your
employment and to treat the Letter Agreement as null and void pursuant to this
Section 1.
2. Policies and Procedures; Confidentiality and Invention Assignment Agreement.
You will be expected to abide by all Broadcom policies and procedures, including
the Code of Conduct,

 



--------------------------------------------------------------------------------



 



Conflicts of Interest Policy, and Policy on Insider Trading and Unauthorized
Disclosures, and including signing and complying with the Broadcom
Confidentiality and Invention Assignment Agreement (the “CIAA”). The CIAA (a
copy of which has been provided to you) prohibits, both during and after your
employment with Broadcom, unauthorized use or disclosure to anyone outside of
Broadcom of the proprietary or trade secret information of Broadcom, its
customers and its clients, as well as the disclosure to Broadcom of the
proprietary or trade secret information of others. In addition, that agreement
provides for the assignment of employee inventions to Broadcom and prohibits
employees for a period of one year after their employment from inducing
employees or consultants to sever their relationship with Broadcom. Of course,
this description is only a summary, and your actual obligations will be governed
by the CIAA itself.
3. Key Man Life Insurance. You agree that at any time during your employment, at
the request of the Board of Directors or a committee thereof and without
additional compensation, you will provide information, complete and sign
applications, and submit to reasonable physical examinations for the purpose of
qualifying for so-called “key man” life insurance to be paid for by and owned by
Broadcom for its own benefit. Broadcom shall have no obligation to apply for or
to obtain such insurance or to maintain in effect any such insurance that may
issue for any specific period after its issuance. You understand and agree that
neither you nor any of your beneficiaries shall have any pecuniary, ownership or
beneficial interest in such insurance whatsoever, or to require that Broadcom
maintain any such insurance in effect, except that if any such insurance is in
effect at the date of termination of your employment for any reason other than
your death or Disability, you shall have the right to have assigned to you any
such policies of insurance that are so assignable, as provided pursuant to
Subsection 1(e) of Appendix II or as otherwise provided by the policies or
practices of Broadcom then in effect, upon payment by you to Broadcom of an
amount equal to the cash surrender value, if any, of such policies plus any
unearned or prepaid premiums thereon.
4. Governing Law. The laws of California shall govern the validity and
interpretation of the Letter Agreement and the Retention Program, without regard
to the conflicts of law principles applicable in California or any other
jurisdiction.
5. Captions. The captions of the Letter Agreement (including the captions of its
Appendices) are not part of the provisions of this agreement or the Retention
Program and shall have no force or effect.
6. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party, by overnight courier
prepaid, or by registered or certified mail, return receipt requested, postage
prepaid, addressed (if to you) at the address you last provided in writing to
Broadcom’s Human Resources Department, and if to Broadcom, as follows:

         
 
  Broadcom Corporation    
 
  Until March 30, 2007:   16215 Alton Parkway
 
      Irvine, California 92618-3616

- 2 -



--------------------------------------------------------------------------------



 



         
 
  Thereafter:   5300 California Avenue
 
      Irvine, California 92617-3038
 
            Attention: President and Chief Executive Officer, and General
Counsel

or to such other address as either party may specify to the other from time to
time by notice in writing in compliance with this paragraph.
Notices and communications shall be effective when actually received by the
addressee. Neither your failure to give any notice required hereunder, nor
defects or errors in any notice given by you, shall relieve Broadcom of any
corresponding obligation under the Retention Program unless, and only to the
extent that, Broadcom is actually and materially prejudiced thereby.
7. Severability. The invalidity or unenforceability of any provision of this
agreement shall not affect the validity or enforceability of any other
provision.
8. Withholding Taxes. Broadcom may withhold from any amounts payable to you such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
9. No Waiver. Your failure or Broadcom’s failure to insist upon strict
compliance with any provision hereof or the failure to assert any right you or
Broadcom may have hereunder, including, without limitation, your right to
terminate employment for Good Reason, shall not be deemed to be a waiver of the
application of such provision or right with respect to any subsequent event or
the waiver of any other provision or right, including any provision or right
under the Retention Program.
10. Execution and Counterparts. The Letter Agreement may be executed in
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. The Letter Agreement shall become binding when one or
more counterparts hereof, individually or taken together, bearing the signatures
of both you and Broadcom’s representative are exchanged (including an exchange
of counterparts via confirmed facsimile transmission; provided, however, that if
the initial exchange of counterparts is via confirmed facsimile transmission, we
shall also exchange signed originals as soon thereafter as feasible).
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
11. Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN YOU AND
BROADCOM ARISING OUT OF, RELATING TO OR OTHERWISE CONNECTED WITH YOUR
EMPLOYMENT, THE LETTER AGREEMENT, THE BENEFITS PROVIDED UNDER THE RETENTION
PROGRAM AS SET FORTH IN APPENDIX II OR THE VALIDITY, CONSTRUCTION, PERFORMANCE
OR TERMINATION OF THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY BINDING
ARBITRATION TO BE HELD IN ORANGE COUNTY, CALIFORNIA. THE ARBITRATION PROCEEDINGS
SHALL BE GOVERNED BY (i) THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION AND (ii) THE
FEDERAL ARBITRATION ACT. TO THE EXTENT YOU ASSERT A CLAIM IN THE ARBITRATION
THAT WOULD OTHERWISE BE REQUIRED TO BE FILED WITH A GOVERNMENTAL AGENCY,

- 3 -



--------------------------------------------------------------------------------



 



BROADCOM SHALL NOT ASSERT AS A DEFENSE THE FAILURE TO EXHAUST ADMINISTRATIVE
REMEDIES WITH RESPECT TO SUCH CLAIM.
THE ARBITRATOR SHALL HAVE THE SAME, BUT NO GREATER, REMEDIAL AUTHORITY AS WOULD
A COURT HEARING THE SAME DISPUTE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION AND SHALL BE IN LIEU OF
THE RIGHTS THOSE PARTIES MAY OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER,
THAT SUCH DECISION SHALL BE SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN
ACCORDANCE WITH THE PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE
JUDICIAL REVIEW OF ARBITRATION AWARDS.
THE PREVAILING PARTY IN SUCH ARBITRATION, AS DETERMINED BY THE ARBITRATOR, AND
IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT
PERMITTED BY LAW, TO REIMBURSEMENT FROM THE OTHER PARTY FOR ALL OF THE
PREVAILING PARTY’S COSTS (EXCLUDING THE ARBITRATOR’S COMPENSATION AND OTHER
ARBITRATION FEES AND COSTS, WHICH SHALL BE PAID BY BROADCOM IN ACCORDANCE WITH
APPLICABLE LAW), EXPENSES AND ATTORNEY’S FEES. JUDGMENT SHALL BE ENTERED ON THE
ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER
OF SUCH DISPUTE OR CONTROVERSY. NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY
IN AN APPROPRIATE MATTER APPLY TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1281.8, OR ANY COMPARABLE STATUTORY PROVISION OR COMMON LAW
PRINCIPLE, FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR A
PRELIMINARY INJUNCTION. TO THE EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND
RESULTS, INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT CONFIDENTIAL.
Initials: /s/ EB       /s/ SM

- 4 -



--------------------------------------------------------------------------------



 



APPENDIX II – RETENTION PROGRAM
This Appendix II sets forth terms and conditions of a Retention Program which is
part of the offer of employment made by Broadcom to Eric Brandt. This
Appendix II is to be construed in conjunction with, and is made a part of, the
Letter Agreement offering employment with Broadcom. Capitalized terms not
defined in this Appendix II shall have the meanings defined elsewhere in the
Letter Agreement. The initial term of the Retention Program (the “Term”) shall
commence on the Start Date and continue until May 1, 2009. On each May 1
commencing with May 1, 2009, the Term shall, without any action by Broadcom or
the Compensation Committee of its Board of Directors, automatically be extended
for one (1) additional year unless, before the date of any anniversary, the
Compensation Committee of Broadcom’s Board of Directors, by a majority vote,
expressly determines that the automatic extension for such year shall not apply.
1. Severance Benefits upon Certain Terminations. If, during the Term, an Event
occurs, and within nine (9) months after the date of such Event, your employment
by Broadcom is terminated by you in a Notice of Termination specifying Good
Reason, or by Broadcom in a Notice of Termination specifying no reason or a
reason other than (i) Cause or (ii) your Disability, and your employment has not
terminated automatically as a result of your death, Broadcom agrees, subject to
the conditions and requirements set forth in this Appendix II, to make the
payments and provide the benefits described below (the “Retention Program”):
     (a) Salary Continuation. Broadcom shall continue to pay your base salary
for a period of one (1) year following the “Date of Termination” (using your
then current rate of base salary or, if you terminated your employment for Good
Reason pursuant to Subsection 5(b) of this Appendix II due to an excessive
reduction in base salary, then your rate of base salary immediately before the
reduction).
     (b) Options and other Equity Awards. Notwithstanding any less favorable
terms of any stock option agreement or plan, any outstanding options to purchase
shares of Broadcom’s common stock or other equity awards granted to you by the
Committee (including the restricted stock units granted to you) shall
(i) immediately on the Date of Termination, vest as if you had completed an
additional twenty-four (24) months of employment after the Date of Termination,
and (ii) be exercisable for no less than twenty-four (24) months after the Date
of Termination (or, if earlier, the date the option or other equity award would
have expired had you remained employed by Broadcom during the entire 24 month
period).
     (c) Bonuses Not Yet Earned. Broadcom shall pay you (i) a cash bonus, if
any, which was not vested because of a requirement of continued employment had
not been satisfied by you as of the Date of Termination, but with respect to
which the applicable performance period had been fully completed as of the Date
of Termination (for the avoidance of doubt, a bonus shall be payable under this
Subsection 1(c)(i) only to the extent that any performance criteria with respect
to such bonus had been satisfied during the applicable performance period), plus
(ii) a pro-rata share of any cash bonus with respect to any period used for
calculating bonuses that had been partially completed by you as of the Date of
Termination (calculated as if you had fully satisfied the

 



--------------------------------------------------------------------------------



 



performance criteria (if any) used to calculate such cash bonuses). Such
pro-rata share shall equal the fraction of the period for calculating such cash
bonuses which preceded the Date of Termination and shall be reduced
dollar-for-dollar by any related bonus payments previously made to you for any
portion of your service during the same period; provided, however, that in the
event that as of the Date of Termination it is manifestly apparent that all or
part of the applicable performance criteria cannot be satisfied for the period
for calculating such cash bonuses, the pro-rata share of cash bonus payable
hereunder attributable to the part(s) of the performance criteria that cannot be
satisfied shall be reduced or eliminated, as the case may be. A bonus described
in this Subsection 1(c) shall be payable to you only if, prior to the Date of
Termination, the Committee had specifically designated the amount of bonus for
which you would be eligible (or had specified your percentage participation in
an executive bonus pool) as well as the performance criteria and any other
conditions required to be satisfied in order for you to earn the bonus, either
in whole or in part.
     (d) Accrued Salary, Vacation Pay, Expenses, Earned Bonuses and Deferred
Compensation. Broadcom shall, upon your Date of Termination, pay you a lump sum
amount equal to the sum of (i) your full base salary through the Date of
Termination at the rate in effect during such period, (ii) your accrued vacation
pay, (iii) any unreimbursed business expenses incurred by you, (iv) any cash
bonus which had been fully earned and vested (i.e., for which the applicable
performance period and any service requirements for vesting had been fully
completed) on or before the Date of Termination, but which had not been paid as
of the Date of Termination (for the avoidance of doubt, any such bonus shall be
payable only to the extent the applicable performance criteria had been
satisfied during the applicable performance period), and (v) to the extent
permissible under applicable law, any vested compensation previously deferred by
you (including without limitation any contributions to the Broadcom 1998
Employee Stock Purchase Plan, as amended and restated, together with any accrued
earnings or interest thereon), in each case to the extent not theretofore paid.
Any vested deferred compensation that cannot in accordance with applicable law
be paid to you on your Date of Termination shall be paid at such time and in
such manner as set forth in the applicable plan or agreement governing the
payment of that compensation. The amounts referred to in this Subsection 1(d)
shall be referred to collectively as “Accrued Obligations.”
     (e) Benefit Continuation. For one (1) year after your Date of Termination,
or such longer period as may be provided by the terms of the appropriate plan,
program, or policy, Broadcom shall, subject to your payment of the employee
portion of the premiums for coverage at the rate generally applicable to other
senior executives of Broadcom whose employment with Broadcom has not terminated,
continue to provide welfare benefits (including, without limitation, health,
life and disability insurance), fringe benefits, and other perquisites to you
and your family at least equal to those which would have been provided to them
if your employment had not been terminated in accordance with the most favorable
plans, practices, programs or policies of Broadcom and its affiliated companies
applicable generally to other senior executives of Broadcom and their families
immediately preceding the Date of Termination; provided, however, that if you
become re-employed with another employer and are eligible to receive medical or
other welfare benefits under another employer-provided plan, the medical and

- 2 -



--------------------------------------------------------------------------------



 



other welfare benefits otherwise payable to you hereunder shall be coordinated
with the benefits provided under such other plan during such applicable period
of eligibility such that there shall be no duplication of benefits, and for
purposes of such coordination, the medical and welfare benefits otherwise
payable to you hereunder shall be secondary to the benefits provided under such
other plan.
     Following the one-year period of continued benefits referred to in this
Subsection 1(e), you and your family shall be given the right to elect to
continue benefits in all group medical plans for an additional period of two
(2) years, subject to your payment of the employee portion of the premium for
such coverage at the rate generally applicable to other senior executives of
Broadcom whose employment with Broadcom has not terminated. The medical coverage
provided pursuant to this Subsection 1(e) shall satisfy Broadcom’s obligation to
provide continued coverage under Section 601 of the Employee Retirement Income
Security Act (commonly called “COBRA continuation”) and Broadcom’s obligations
(if any) under similar state laws. At the end of the period of coverage, you
shall have the option to have assigned to you any assignable insurance policy
owned by Broadcom and relating specifically to you, upon payment by you to
Broadcom of the cash surrender value, if any, of such policies plus any unearned
or prepaid premiums thereon. At the end of the period of coverage, you will also
retain any conversion or continued participation rights that you may have under
any insurance policies applicable to you, which rights you may exercise in your
discretion but at your own expense. In the event that your participation in any
of the plans, programs, practices or policies of Broadcom referred to in this
Subsection 1(e) is barred by the terms of such plans, programs, practices or
policies, Broadcom shall provide you with benefits substantially similar to
those to which you would be entitled as a participant in such plans, programs,
practices or policies. Notwithstanding the foregoing, in no event shall you be
allowed to participate in the Broadcom Employee Stock Purchase Plan or the
401(k) savings plan following your Date of Termination or to receive any
substitute benefits hereunder in replacement of those particular benefits, but
you shall be paid the full value of any vested benefits accrued to your benefit
under such plans prior to the Date of Termination.
     (f) Other Benefits. To the extent not theretofore paid or provided,
Broadcom shall timely pay or provide to you any other amounts or benefits
required to be paid or provided, or which you are eligible to receive, under any
plan, program, policy, practice, contract or agreement of Broadcom and its
affiliated companies, including but not limited to any benefits payable to you
under a plan, policy, practice, etc., referred to in Section 11 of this
Appendix II (all such other amounts and benefits being hereinafter referred to
as “Other Benefits”), in accordance with the terms of such plan, program,
policy, practice, contract or agreement.
     (g) Section 409A. In the event that you are a “specified employee” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), payment pursuant to the Retention Program of amounts that are
subject to Section 409A will commence no earlier than the date that is six
(6) months and one (1) day after the Date of Termination (the “Permissible
Payment Date”). In such event, the amounts that would have been paid to you
between the Date of Termination and the Permissible

- 3 -



--------------------------------------------------------------------------------



 



Payment Date will be paid to you in a lump-sum upon or as soon as
administratively practicable after the Permissible Payment Date, and the
remaining amounts payable under this Retention Program will paid to you when due
in accordance with the Retention Program.
2. Parachute Payments. In the event that any payments or benefits to which you
become entitled in accordance with the provisions of the Retention Program would
otherwise constitute a parachute payment under Section 280G of the U.S. Internal
Revenue Code, then such payments and benefits will be subject to reduction to
the extent necessary to assure that you receive only the greater of (i) the
amount of those payments or benefits which would not constitute such a parachute
payment or (ii) the amount which yields you the greatest after-tax amount of
benefits after taking into account any excise tax imposed on the payments and
benefits provided to you under this letter (or on any other benefits to which
you may be entitled in connection with a change in control or ownership of
Broadcom or the subsequent termination of your employment with Broadcom) under
Section 4999 of the U.S. Internal Revenue Code. To the extent any such reduction
is required, the dollar amount of your salary continuation payments under
Subsection 1(a) will be reduced first, then the number of options or other
equity awards to be modified pursuant to Subsection 1(b) shall be reduced in
such order as shall be agreed upon by the Committee and you, and then finally
your remaining benefits will be reduced.
3. Other Terminations. Notwithstanding the provisions of Section 1 of this
Appendix II, if your employment is terminated by reason of your death or by
Broadcom for Cause or for your Disability, you terminate your employment without
Good Reason, or your employment is terminated by you or Broadcom for any reason
at a time that does not fall within the nine (9) month period following an
Event, you shall not be entitled to participate in the Retention Program and
your participation in the Retention Program shall terminate without further
obligations to you or your legal representatives under the Retention Program;
provided, however, that Broadcom shall timely pay the Accrued Obligations and
shall timely pay or provide the Other Benefits to you, your legal representative
or your designated beneficiaries, as the case may be, and further provided, that
in the event your employment is terminated by reason of your death or
Disability, notwithstanding any less favorable terms in any stock option or
other equity award agreement or plan or this Retention Program or the Letter
Agreement, any unvested portion of any stock options or equity awards granted to
you by Broadcom (including the restricted stock units) on or after the date of
the Letter Agreement shall immediately vest in full on the Date of Termination
and remain exercisable by you or your legal representative for 12 months after
the Date of Termination.
4. Cause. Broadcom may terminate your employment with or without Cause as
defined in this Section 4. For purposes of the Letter Agreement and the
Retention Program, “Cause” shall mean the reasonable and good faith
determination by a majority of Broadcom’s Board of Directors that any of the
following events or contingencies exists or has occurred:
     (a) You materially breached a fiduciary duty to Broadcom, materially
breached a material term of the Confidentiality and Invention Assignment
Agreement between you and Broadcom, or materially breached a material term or
policy set forth or described in Broadcom’s Code of Conduct;

- 4 -



--------------------------------------------------------------------------------



 



     (b) You are convicted of a felony that involves fraud, dishonesty, theft,
embezzlement, and/or an act of violence or moral turpitude, or plead guilty or
no contest (or a similar plea) to any such felony; or
     (c) You committed an act or an omission that constitutes fraud, material
negligence, or material misconduct in connection with your employment by
Broadcom, including but not limited to a material violation of applicable
material state or federal securities laws. No termination that is based
exclusively upon your commission or alleged commission of act(s) or omission(s)
that are asserted to constitute material negligence (“Alleged Negligence”) shall
constitute Cause hereunder unless you have been afforded notice of the alleged
acts or omissions and have failed to cure such acts or omissions within 30 days
after receipt of such notice. If, following the receipt of a Notice of
Termination stating that your termination is for Cause based exclusively on
Alleged Negligence, you believe that Cause does not exist, you may, by written
notice delivered to the Board of Directors within three business (3) days after
receipt of such Notice of Termination, request that your Date of Termination be
delayed to permit you to appeal the Board of Directors’ determination that Cause
for such termination existed. If you so request, you will be placed on
administrative leave for a period determined by the Board of Directors (not to
exceed 30 days), during which you will be afforded an opportunity to request
that the Board of Directors reconsider its decision concerning your termination.
If the Board of Directors or an appropriate committee thereof has not previously
provided you with an opportunity to be heard in person concerning the reasons
for termination stated in the Notice of Termination, the Board of Directors will
endeavor in good faith to provide you with such an opportunity during such
period of administrative leave. It is understood and agreed that any change in
your employment status that occurs in connection with or as a result of such an
administrative leave shall not constitute Good Reason. The Board of Directors
may, as a result of such a request for reconsideration, reinstate your
employment, revise the original Notice of Termination, or affirm the original
Notice of Termination. If the Board of Directors affirms the original Notice of
Termination or the period of administrative leave ends before the Board of
Directors takes action, the Date of Termination shall be the date specified in
the original Notice of Termination. If the Board of Directors reinstates your
employment or revises the original Notice of Termination, then the original
Notice of Termination shall be void and neither its delivery nor its contents
shall be deemed to constitute Good Reason.
5. Good Reason. After the occurrence of an Event, you may terminate your
employment with or without Good Reason as defined in this Section 5. For
purposes of the Letter Agreement and the Retention Program, “Good Reason” shall
mean:
     (a) Except as you may agree in writing, a change in your position
(including status, offices, titles and reporting requirements) with Broadcom
that materially reduces your authority, duties or responsibilities as in effect
on the day you become Chief Financial Officer, or any other action by Broadcom
which results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial or
inadvertent action which is remedied by Broadcom reasonably promptly after
Broadcom receives your notice thereof;

- 5 -



--------------------------------------------------------------------------------



 



     (b) Any reduction in your base salary, as the same may be increased from
time-to-time, in each case; provided, however, that a reduction or series of
reductions in your base salary (not exceeding 15% in the aggregate) that is part
of a broad-based reduction in base salaries for management employees and
pursuant to which your base salary is not reduced by a greater percentage than
the reductions applicable to other management employees shall not constitute
Good Reason;
     (c) The taking of any action by Broadcom (including the elimination of
benefit plans without providing substitutes therefor or the reduction of your
benefits thereunder) that would materially diminish the aggregate value of your
bonuses and other cash incentive awards and other fringe benefits, including
executive benefits and perquisites, from the levels in effect on the Start Date,
by more than fifteen percent (15%) in the aggregate; provided, however, that
(i) a reduction in your bonuses, cash awards or benefits that is part of a
broad-based reduction in corresponding bonuses, awards or benefits for
management employees and pursuant to which your bonuses, awards or benefits are
not reduced by a greater percentage than the reductions applicable to other
management employees, and (ii) a reduction in your bonuses and other cash
incentive awards occurring as a result of your failure or Broadcom’s failure to
satisfy performance criteria applicable to such bonuses or awards, shall not
constitute Good Reason;
     (d) Broadcom’s requiring you to be based at any office or location which
increases the distance from your home to the office or location by more than
fifty (50) miles from the distance in effect as of the date that such
requirement is imposed;
     (e) Any purported termination by Broadcom of your employment otherwise than
pursuant to a Notice of Termination; or
     (f) Any failure by Broadcom (or any successor) to comply with and satisfy
Section 12 of this Appendix after receipt of written notice from you of such
failure and a reasonable cure period of not less than thirty (30) days.
Notwithstanding the above, an isolated or inadvertent action or inaction by
Broadcom that causes Broadcom to fail to comply with Subsections 5(b) or 5(c)
and which is cured within ten days of your notifying Broadcom of such action or
inaction shall not constitute Good Reason. Furthermore, no act, occurrence or
condition set forth in this Section 5 shall constitute Good Reason if you
consent in writing to such act, occurrence or condition, whether such consent is
delivered before or after the act, occurrence or condition comes to pass.
6. Death. Your employment shall terminate automatically upon your death.
7. Disability. If your Disability occurs while you are employed by Broadcom and
no reasonable accommodation is available to permit you to continue to perform
the essential duties and responsibilities of your position, Broadcom may give
you written notice of its intention to terminate your employment. In such event,
your employment with Broadcom shall terminate effective on the 30th day after
you receive such notice (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, you shall not have returned to performing your
duties. For purposes of the Letter Agreement and the Retention Program,
“Disability” shall

- 6 -



--------------------------------------------------------------------------------



 



mean your absence from your duties with Broadcom on a full-time basis for 120
consecutive business days as a result of incapacity due to mental or physical
illness which is both (i) determined to be total and permanent by two
(2) physicians selected by Broadcom or its insurers and acceptable to you or
your legal representative, and (ii) entitles you to the payment of long-term
disability benefits from Broadcom’s long-term disability plan commencing
immediately upon the Disability Effective Date.
8. Notice of Termination. For purposes of the Retention Program, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
your employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date, except in the case of a termination
by you without Good Reason, shall be not more than thirty days after the giving
of such notice). The basis for termination set forth in any Notice of
Termination shall constitute the exclusive set of facts and circumstances upon
which the party may rely to attempt to demonstrate that Cause or Good Reason (as
the case may be) for such termination existed.
9. Date of Termination. “Date of Termination” means (i) except as set forth in
the definition of Cause, if your employment is terminated by Broadcom or by you
for any reason other than death or Disability, the date of receipt of the Notice
of Termination or a later date (within the limit set forth in the definition of
Notice of Termination) specified therein, as the case may be, and (ii) if your
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of your death or the Disability Effective Date, as
the case may be.
10. Change of Control. For purposes of the Retention Program, a “Change of
Control” shall mean a change in ownership or control of Broadcom effected
through any of the following transactions or a series of such transactions:
(a) a shareholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
Broadcom’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction; (b) a shareholder-approved sale, transfer or other disposition of
all or substantially all of Broadcom’s assets in complete liquidation or
dissolution of Broadcom; (c) the acquisition, directly or indirectly, by any
person or related group of persons (other than Broadcom or a person that
directly or indirectly controls, is controlled by, or is under common control
with, Broadcom), of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (“the 1934 Act”)) of securities
possessing more than fifty percent (50%) of the total combined voting power of
Broadcom’s outstanding securities pursuant to a tender or exchange offer made
directly to Broadcom’s shareholders; or (d) a change in the composition of the
Broadcom Board of Directors (the “Board”) over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of those
Board members described in clause (A) who were still in office at the time the
Board approved such election or nomination.

- 7 -



--------------------------------------------------------------------------------



 



11. Non-exclusivity of Rights. Nothing in the Retention Program shall prevent or
limit your continuing or future participation in any plan, program, policy or
practice provided by Broadcom or any of its affiliated companies and for which
you may qualify, nor shall anything herein limit or otherwise affect such rights
as you may have under any contract or agreement with Broadcom or any of its
affiliated companies. Amounts which are vested benefits or which you are
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with Broadcom or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by the Retention Program.
12. Full Settlement.
     (a) Except as specifically set forth in this Appendix or the accompanying
Letter Agreement, Broadcom’s obligation to make the payments provided for in the
Retention Program and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which Broadcom may have against you or others, except only for
any advances made to you or for taxes that Broadcom is required to withhold by
law. In no event shall you be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to you under any of the
provisions of the Retention Program and, except regarding certain medical and
welfare benefits as provided in Subsection 1(e), such amounts shall not be
reduced whether or not you obtain other employment.
     (b) Except to the extent precluded by applicable law, to be eligible to
receive the payments and benefits under the Retention Program (other than the
Accrued Obligations and Other Benefits, the payment or provision of which shall
not be conditioned upon your execution of the separation agreement described in
this Subsection 12(b)), you must, following your termination of employment,
execute a separation agreement that includes (i) a general release (in a form
acceptable to Broadcom) in favor of Broadcom and its subsidiaries, officers,
directors, employees and agents which shall cover all claims you may have
relating to your employment with Broadcom and the termination of that
employment, other than claims relating to any benefits to which you become
entitled under the Retention Program, (ii) a reasonable provision prohibiting
you from disparaging Broadcom, its Board of Directors or any of its officers,
directors or employees, and (iii) a provision that precludes you from soliciting
or inducing Broadcom employees to work for yourself, for an entity of which you
are an employee or investor, or for any third party for a period of two years
from the later of the Date of Termination or the date of execution of the
separation agreement. To be eligible to receive the payments and benefits under
the Retention Program, you must also be and remain in material compliance with
your obligations to Broadcom pursuant to the Confidentiality and Invention
Assignment Agreement during and subsequent to your employment.
13. Successors.
     (a) Any benefits payable under the Retention Program are personal to you
and without the prior written consent of Broadcom shall not be assignable by you
otherwise

- 8 -



--------------------------------------------------------------------------------



 



than by will or the laws of descent and distribution. The benefits under the
Retention Program shall inure to the benefit of and be enforceable by your legal
representatives.
     (b) Any rights and obligations under the Retention Program shall inure to
the benefit of and be binding upon Broadcom and its successors and assigns.
     (c) Broadcom will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Broadcom to expressly assume and agree in writing to
perform its obligations under this agreement and the Retention Program in the
same manner and to the same extent that Broadcom would be required to perform it
if no such succession had taken place. As used in the Retention Program,
“Broadcom” shall include any successor to all or substantially all of its
business and/or assets, as aforesaid, which assumes and agrees to perform the
obligations created by the Retention Program by operation of law, or otherwise.
Initials: /s/ EB       /s/ SM

- 9 -